DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2022 has been entered.

Response to Arguments
35 U.S.C. 112 rejections
New 112(b) rejections necessitated by amendment.
Examiner notes that the 35 U.S.C. 112(a) rejections of claims 3-5, 11, 12, and 19 are withdrawn in view of the amendments to the claims.
Examiner notes that the 35 U.S.C. 112(b) rejection of claims 3-5 and 9-19 are withdrawn in view of the amendments to the claims. 
35 U.S.C. 103 rejections
Applicant's arguments filed 02/09/2022 have been fully considered but they are not persuasive. For example, applicant argues “Fujiwara simply discloses that information is displayed for each display mode and does not have description linking or coordinating the instructive displays with movement of the probe. The “timing” referenced in the Office Action is also no described as linked or coordinated with movement of the probe. The display of instructive display is based upon a length of time following instructive display C so that the subject can “resume breathing and relax” and not described as related to the movement of the probe” (REMARKS pg. 10). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., linking or coordinating the instructive displays with movement of the probe) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner notes that the claims merely require that the instruction information includes a content of the first instruction for the subject and a timing of the first instruction so as to be kept in correspondence with a procedure of moving the ultrasound probe by the robot arm. Examiner notes that in its broadest reasonable interpretation the claims merely require that the content and the timing are so as to be kept in correspondence with the procedure, wherein the procedure is a procedure of moving the ultrasound probe by the robot arm. In this instance, the content and timing of the instructions of Fujiwara are so as to be kept in correspondence with the procedure of fig. 2 (a procedure in which the ultrasound probe is moved from one anatomical region (abdomen) to another (intercostal region or chest)). Additionally, examiner notes that although the claim language does not specifically recite “linking or coordinating the instructive displays with movement of the probe”, this appears to be taught by Fujiwara as the instructive displays are linked to different anatomical regions of which movement of the probe is required, therefore they would be coordinated or linked with the movement from one region to another. Additionally, Mine is relied upon to teach moving the ultrasound probe by the robot arm, therefore in the combined system the instructions would be kept in correspondence with a procedure of moving the ultrasound probe by the robot arm as recited.
Applicant further argues “Neither of Fujiwara and Mine discloses that a timing of the first instruction should be kept in correspondence with a procedure of moving the ultrasound probe by the robot arm” (REMARKS pg. 10).  Examiner respectfully disagrees in that as noted above, Fujiwara teaches a timing of the first instruction should be kept in correspondence with a procedure of moving the ultrasound probe (See arguments above) and Mine is relied upon to teach moving the ultrasound probe by the robot arm, therefore in the combined system the instructions would be kept in correspondence with a procedure of moving the ultrasound probe by the robot arm as recited.
Examiner notes the same arguments with respect to claim 9 are not persuasive for the same reasons listed above with respect to claim 1. 

 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The limitation “device” in claims 8 and 15 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “interface” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “input interface”) is modified by functional language (“to receive an input from the subject”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A review of the specification shows that a mouse, keyboard, button, panel switch, microphone, or the like (pg. 36) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
	
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation “a basis of instruction information”. It is unclear if this is the same instruction information of claim 1 or a different instruction information. For examination purposes, it has been interpreted to mean any instruction information, however, clarification is required. 
Claim 11 recites the limitation “a basis of instruction information”. It is unclear if this is the same instruction information of claim 9 or a different instruction information. For examination purposes, it has been interpreted to mean any instruction information, however, clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara (JP2011104066) in view of Mine et al. (US 20170252002 A1), hereinafter Mine. Examiner notes all citations of Fujiwara are with respect to the translated copy provided herein. 
Regarding claims 1 and 9,
Fujiwara teaches an ultrasound diagnosis apparatus and an ultrasound diagnosis aiding apparatus (see at least fig. 1)
An ultrasound probe (at least fig. 1 (2) and corresponding disclosure in at least [0019]) configured to transmit and receive an ultrasound wave;
a processing circuitry (at least fig. 1 (1) and corresponding disclosure in at least [0019]) configured to exercise control so that a first instruction (at least fig. 2 (S3-S5 and S7-S9), fig. 4, fig. 5, and fig. 6 and corresponding disclosure in at least [0033] and [0047]) for the subject is output; 
A storage (at least fig. 1 (11) and corresponding disclosure in at least [0019]) configured to store instruction information ([0030] which discloses examination protocols including a series of examination steps (i.e. instruction information) may be stored in storage unit 11) including a content of the first instruction (Examiner notes the steps S3-S5 and S7-S9 (including the associated instructions of fig. 4, 5, and 6) would be included in the examination steps which are stored by the storage unit. [0036]-[0039] which discloses when performing B-mode display of S3 if it is necessary to provide instructions on the subject’s breathing the instructive display B shown in Fig. 4 and the instructive display C shown in Figure 5 are displayed) and a timing of the first instruction ([0038] which discloses the instructive displays for instructions B-D may be displayed after a predetermined amount of time (i.e. a timing of the instruction). Additionally at least [0033] and [0046] disclose that as the processing moves (i.e. from one step to the next, the associated instructions are displayed. Therefore the timing of each instruction is at least associated with the processing moving from one step to a next step) so as to be kept in correspondence with a procedure of moving the ultrasound probe (at least fig. 2. [0033] which discloses in steps S3-S5 of fig. 2 the operator performs a scan of the abdominal region and [0047] which discloses in steps S7-S9 the operator performs a scan from the intercostal region. Examiner thus notes the timing of the instructions are kept in correspondence with the procedure in which the ultrasound probe is moved between the two regions)
Wherein the processing circuitry (1) is configured to control so that the first instruction of which the content indicated in the instruction information stored by the storage is output for the subject with the timing of the instruction indicated in the instruction information stored by the storage ([0036] and [0039] which discloses the instructions are displayed after predetermined times i.e. with the timing)
Fujiwara fails to explicitly teach a robot arm having a probe holder configured to hold the ultrasound probe and to move the ultrasound probe along the body surface of the subject and wherein the procedure of moving the ultrasound probe is a procedure of the moving the ultrasound probe by the robot arm. 
Mine, in a similar field of endeavor involving ultrasonic control, teaches an ultrasound diagnosis apparatus and an ultrasound diagnosis aiding apparatus (at least fig. 1 (1) and corresponding disclosure in at least [0034]) comprising:
An ultrasound probe (at least fig. 1 (120) and corresponding disclosure in at least [0035]) configured to transmit and receive an ultrasound wave;
A robot arm (at least fig 1. (110) and corresponding disclosure in at least [0035]) having a probe holder (at least fig. 1 (122) and corresponding disclosure in at least [0037]) configured to hold the ultrasound probe (120) and to move the ultrasound probe (120) along a body surface of a subject (at least fig. 1 (P) and corresponding disclosure in at least [0051]); and
Processing circuitry (at least fig. 1 (140 and 200) and corresponding disclosure in at least [0034] and [0056]) configured to control the moving of the ultrasound probe performed by the robot arm ([0041] which discloses the robot arm moves the ultrasonic probe under control of the processing circuitry 140) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Fujiwara to include a robot arm as taught by Mine in order to shorten an examination time (Mine [0005]) and provide a highly reproducible probe scan (Mine [0152]). 
Examiner notes in the modified system the procedure for moving the ultrasound probe as shown in fig. 2 of Fujiwara would be a procedure for moving the ultrasound probe by the robot arm of Mine. 

Regarding claims 2 and 10,
Fujiwara, as modified, teaches the elements of claims 1 and 9 as previously stated. Fujiwara further teaches wherein the storage (11) is configured to store multiple pieces of the instruction information corresponding to a plurality of diagnosis protocols ([0030] which discloses a plurality of examination steps and a plurality of such examination protocols may be stored in storage unit 11) 
and the processing circuitry is configured to output the first instruction for the subject indicated in the instruction information corresponding to the diagnosis protocol selected from the plurality of diagnosis protocols (at least fig. 2 (S1) and corresponding disclosure. [0032] which discloses the operator indicates (i.e. selects) the desired examination protocol in a case where a plurality of types of examination protocols are stored).

Regarding claims 3 and 11,
Fujiwara, as modified, teaches the elements of claims 1 and 9 as previously stated. Fujiwara further discloses wherein the processing circuitry is further configured to output a second instruction for the subject on a basis of instruction information corresponding to a position of the ultrasound probe with respect to the subject ([0027] which discloses the instructive display constitutes instruction contents provided in accordance with the prescribed examination target [0053] which discloses for performing an examination of an organ such as a liver, the display control unit causes an instructive display F that instructs the subject to with his or her hands behind him as shown in fig. 9. Examiner notes that any instructions in accordance with an examination target would correspond to the position of the ultrasound probe in order to examine such an examination target).
Examiner notes in the modified system the position of the ultrasound probe corresponds to a position of the robot arm of Mine. 

Regarding claims 6 and 13,
Fujiwara, as modified, teaches the elements of claims 1 and 9 as previously stated. Fujiwara further discloses wherein the processing circuitry is configured to output the first instruction for the subject by using audio or display information ([0017] which discloses the instruction contents to the subject are displayed)

Regarding claims 8 and 15,
Fujiwara, as modified, teaches the elements of claims 1 and 9 as previously stated. 
Fujiwara fails to explicitly disclose a device configured to receive an input from the subject in the embodiment of fig. 1, however, Fujiwara teaches alternative embodiment comprising a device (at least fig. 8 (20) and corresponding disclosure in at least [0051]) configured to receive an input connected to the processing circuitry (1), the processing circuitry configured to receive the input ([0052])
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Fujiwara to include an input entry device as depicted in fig. 8 in order to allow the operator to provide additional instructions. 
Fujiwara, as modified, fails to explicitly teach wherein the processing circuitry is configured receive an input from the subject and to stop the robot arm from moving after receiving the input from the subject. 
Mine further teaches further teaches further comprising an input entry device (at least fig. 5 (260) and corresponding disclosure in at least [0057]) configured to receive an input from a subject ([0065] which discloses 260 is a voice-input device and [0143] which discloses receiving voice information from the patient. Examiner notes that the voice-input device would receive the voice information from the patient as an input), wherein the processing circuitry (140) is configured to stop the robot arm from moving after receiving the input from the subject ([0143] which discloses when the voice information is received the processing circuitry 140 stops driving (movement) of the robot arm).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Fujiwara, as currently modified, to include the input entry device as taught by Mine in order to allow the subject to stop the procedure in cases of discomfort. 

	Regarding claim 17,
	Fujiwara, as modified, teaches the elements of claim 1 as previously stated. Fujiwara further teaches wherein the processing circuitry (1) is configured to control so that the first instruction is output at a time when the moving of the ultrasound probe is stopped for a moment ([0055] which discloses when scanning is complete (i.e. movement of the ultrasound probe is stopped for a moment) instructive display D is displayed) to let the subject know to relax).

	Regarding claim 18,
	Fujiwara, as modified, teaches the elements of claim 6 as previously stated. Fujiwara further teaches wherein the display information includes animation depicting change in a position of the subject (See at least figs. 4-6. Examiner notes these successive images are interpreted as an animation and they depict inhaling, exhaling and relaxed breathing (which includes a change in at least a position of the stomach))

Claims 4, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara and Mine as applied to claims 3 and 11 above and further in view of Dubin et al. (US 20170112439 A1), hereinafter Dubin.
Fujiwara, as modified, teaches the elements of claims 3 and 11 as previously stated. Fujiwara further teaches wherein the processing circuitry (1) is configured to make an analysis as to whether or not a third instruction is to be output ([0036] which discloses if it is necessary to provide instructions on the subject’s breathing, the instructive displays for breathing are displayed).   
Fujiwara, as modified, fails to explicitly teach comparing a picture taken of the subject and the robot arm with a reference image being stored in advance and indicating a positional relationship between the subject and the robot arm, and outputting the third instruction for the subject when a result of the analysis is to output the third instruction. 
Dubin, in a similar field of endeavor involving instructions for a subject, teaches an ultrasound diagnosis apparatus (at least fig. 4 (200) and corresponding disclosure in at least [0069]) comprising: 
an ultrasound probe (at least fig. 4 (210) and corresponding disclosure in at least [100] which discloses the portable measurement system (210) includes ultrasonic transducers)
And processing circuitry (at least fig. 5 (400) and corresponding disclosure in at least [0138]) configured to exercise control so that an instruction for the subject is output on a basis of instruction information ([0169] which discloses the system enables guidance (e.g. posture position and breathing instructions for the patient during the process of physiological measurement (interpreted as ultrasound diagnosis)).
Dubin further teaches wherein the processing circuitry is configured to make an analysis as to whether or not the instruction is to be output for the subject, 
by comparing a picture taken of the subject and the robot arm ([0005] which discloses the image captured by the external camera includes a part of the portable measurement system (ultrasound probe 210) adjacent to the examined body location) with a reference image being stored in advance ([0255] which disclose determining whether at least one image captured by the external camera fulfills a predetermined similarity criterion (i.e. a comparison) to the reference image) and indicating a positional relationship between the subject and the robot arm ([0256] which discloses determining where the portable measurement system (ultrasound probe 210) is with respect to the body of the patient), 
and 
output the instruction for the subject when a result of the analysis is to output the instruction ([0255] which discloses instructing the patient to move to the same recognizable posture of the reference image. Examiner notes the result of the analysis that the criterion is not met would indicate to output the instruction).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Fujiwara, as currently modified, to include determining whether or not to output a third instruction for the subject as taught by Dubin in order to verify that the subject is at similar place/posture to the place/posture he was in when the reference image was captured (Dubin [0256]).

Regarding claim 19,
	Fujiwara, as modified, teaches the elements of claim 1 as previously stated. Fujiwara further teaches wherein the storage is configured to store information on a position suitable for observation (at least fig. 2 (S2) and fig. 3 or Fig. 2 (S6) and fig. 7).
Fujiwara, as modified, fails to explicitly teach wherein the storage is configured to store information on a position suitable for observation in a positional relationship of the ultrasound probe with respect to the subject; and 
The processing circuitry is configured to
	Make an analysis as to whether or not a second instruction is to be output for the subject, by comparing a position of the ultrasound probe with respect to the subject with the information on a position suitable for observation
And to output the second instruction so that a difference between a position of the ultrasound probe with respect to the subject and the position suitable for observation becomes equal to or smaller than a threshold value, when the different between the position of the ultrasound probe with respect to the subject and the position suitable for observation exceeds the threshold.  
Dubin, in a similar field of endeavor involving instructions for a subject, teaches an ultrasound diagnosis apparatus (at least fig. 4 (200) and corresponding disclosure in at least [0069]) comprising: 
an ultrasound probe (at least fig. 4 (210) and corresponding disclosure in at least [100] which discloses the portable measurement system (210) includes ultrasonic transducers)
And processing circuitry (at least fig. 5 (400) and corresponding disclosure in at least [0138]) configured to exercise control so that an instruction for the subject is output ([0169] which discloses the system enables guidance (e.g. posture position and breathing instructions for the patient)
Dubin further teaches
a storage configured to store information on a position suitable for observation in a positional relationship of the ultrasound probe with respect to the subject ([0253] which discloses in step 830 a memory stores the reference information and locations information (which enable to verify whether the portable measurement system is at any selected location out of the examination locations) 
wherein the processing circuitry is configured to make an analysis as to whether or not the instruction is to be output for the subject, 
 by comparing a position of the ultrasound probe with respect to the subject with the information on a position suitable for observation ([0026] which discloses comparing at least one image  fulfills a predetermined location criterion which may be based on an identified location of the portable measurement in the at least one image (i.e. a position of the ultrasound probe with respect to the subject) and locations information stored in stage 830 (i.e. a position suitable for observation)), and 
output the instruction so that a difference between a position of the ultrasound probe with respect to the subject and the position suitable for observation becomes equal to or smaller than a threshold value ([0262] which discloses the location criterion may be a threshold such as “less than 40 pixels or less than 4cm between locations), when the difference between the position of the ultrasound probe with respect to the subject and the position suitable for observation exceeds the threshold ([0313] which discloses processor presents instruction to the user to modify the location in order to fulfil the proximity criterion).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Fujiwara, as currently modified, to include determining whether or not a second instruction is to be output as taught by Dubin in order to ensure instructions regarding posture of the subject are output for positioning the probe in a same location as previous examinations. 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara and Mine as applied to claim 1 above and further in view of Dubin and Bjaerum (US 20170086785 A1).
Regarding claim 5,
Fujiwara, as modified, teaches the elements of claim 1 as previously stated. Fujiwara further teaches wherein the processing circuitry (1) is configured to make an analysis as to whether or not a second instruction is to be output ([0036] which discloses if it is necessary to provide instructions on the subject’s breathing, the instructive displays for breathing are displayed) 
Fujiwara further teaches outputting instructions on a basis of a position of the ultrasound probe (at least fig. 2 (S2) and fig. 3 or Fig. 2 (S6) and fig. 7. Examiner notes these instructions are output on the basis of scanning either the abdominal region (S2) or the Intercostal region (S6)) 
Fujiwara, as modified, fails to explicitly teach wherein the processing circuitry is configured to make an analysis as to whether or not the second instruction is to be output for the subject, by comparing a first ultrasound image with second ultrasound images, the first ultrasound image being acquired from the subject by the ultrasound probe held by the robot arm, and the second ultrasound images being stored in advance with positions of the robot art relative to the subject, and 
Output the second instruction for the subject when a result of the analysis is to output the instruction
Dubin, in a similar field of endeavor involving instructions for a subject, teaches an ultrasound diagnosis apparatus (at least fig. 4 (200) and corresponding disclosure in at least [0069]) comprising: 
an ultrasound probe (at least fig. 4 (210) and corresponding disclosure in at least [100] which discloses the portable measurement system (210) includes ultrasonic transducers)
And processing circuitry (at least fig. 5 (400) and corresponding disclosure in at least [0138]) configured to exercise control so that an instruction for the subject is output on a basis of instruction information related to an ultrasound diagnosis ([0169] which discloses the system enables guidance (e.g. posture position and breathing instructions for the patient during the process of physiological measurement (interpreted as ultrasound diagnosis)).
Dubin further teaches wherein the processing circuitry is configured to make an analysis as to whether or not the instruction is to be output for the subject, 
by comparing a picture ([0005] which discloses the image captured by the external camera includes a part of the portable measurement system (ultrasound probe 210) adjacent to the examined body location) with a reference image being stored in advance ([0255] which disclose determining whether at least one image captured by the external camera fulfils a predetermined similarity criterion to the reference image) 
and 
output the instruction for the subject when a result of the analysis is to output the instruction ([0255] which discloses instructing the patient to move to the same recognizable posture of the reference image. Examiner notes the instruction would be output when the result of the analysis (i.e. whether or not the criterion is fulfilled) would be to output the instruction when instructing the patient to move).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Fujiwara, as currently modified, to include determining whether or not to output a second instruction for the subject as taught by Dubin in order to verify that the subject is at similar place/posture to the place/posture he was in when the reference image was captured (Dubin [0256]).
Dubin fails to explicitly teach wherein the processing circuitry is configured to make the analysis by comparing ultrasound images. 
Bjaerum, in a similar field of endeavor involving ultrasound imaging, teaches 
a processing circuitry (at least fig. 1 (116) and corresponding disclosure in at least [0013]) configured to make an analysis as to whether or not an instruction is to be output for a subject, by comparing a first ultrasound image with second ultrasound images ([0022] which discloses comparing the incoming probe data (i.e. ultrasound image) to images of the renal arties using Doppler), the first ultrasound image being acquired from a subject by an ultrasound probe (at least fig. 1 (106) and corresponding disclosure in at least [0012]) ([0022] which discloses signals from the probe are sent to the processor for comparison to the stored images) and the second ultrasound images being stored in advance with position of the ultrasound probe (106) relative to the subject ([0021] which discloses comparing the signals from the probe with stored images), and output the instruction when an result of the analysis is to output the instruction ([0021] which discloses when the probe is not positioned correctly providing tactile feedback (i.e. the instruction) for shifting the probe position to the desired position)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Fujiwara, as currently modified to include comparing ultrasound images as taught by Bjaerum in order to enhance the positioning of the patient with respect to the ultrasound probe. 
It would have been further obvious to issue instructions regarding the posture of the patient taught by Dubin when the analysis result of Bjaerum exceeds the threshold to ensure the patient is correctly positioned with respect to the ultrasound probe angle. 
Examiner notes in the modified system the probe is held by the robot arm of Mine.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara and Mine as applied to claims 1 and 9 and further in view of Messas et al. (US 20180064412 A1), hereinafter Messas. 
Fujiwara, as modified, teaches the elements of claims 1 and 9 as previously stated. Fujiwara fails to explicitly teach further comprising a support arm configured to perform an operation on the subject, wherein
The processing circuitry is further configured to control the operation performed on the subject by the support arm.
Messas teaches a support arm (at least fig. 2A (2 and 3) and corresponding disclosure in at least [0179]) configured to perform an operation on a subject ([0171] which discloses an ultrasound probe (2) mounted on a robotic arm (support arm) (3) used for treatment in a region of the heart. [0117] which discloses the ultrasound probe (2) is controlled to emit focused ultrasound waves in order to result in cavitation (treatment), wherein a processing circuitry (at least fig. 2A (5) and corresponding disclosure in at least [0105]) is configured to control the operation performed on the subject by the support arm ([0171] which discloses the support arm is driven by the controller to control the location of the ultrasound probe).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Mine, as currently modified, to include a support arm as taught by Messas in order to treat the anatomy while imaging it. Such a modification appears to merely be a combination of prior art elements yielding predictable results (MPEP 2143). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROOKE LYN KLEIN/Examiner, Art Unit 3793             

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793